y




                                    MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00645-CV

           BOB BENNETT A/K/A ROBERT S. BENNETT, Appellant

                                          V.

    KELLY COGHLAN, COGHLAN & ASSOCIATES, RICHARD AND JANICE
      PULLMAN AS GUARDIANS OF MICHAEL PULLMAN, AND WINN
                  BEAUDRY & WINN, LLP, Appellees

Appeal from the County Civil Court at Law No. 2 of Harris County, Texas. (Tr. Ct.
                              Cause No. 759593).

TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

       Before this Court, on the 18th day of December, 2014, the cause upon appeal
to revise or to reverse your judgment was determined. This Court made its order in
these words:
               Appellant, Bob Bennett a/k/a Robert S. Bennett, has neither
               established indigence nor paid, or made arrangements to pay, the
               required fee for preparing the clerk’s record. After being
               notified that this appeal was subject to dismissal, appellant did
               not timely respond.         It is therefore CONSIDERED,
               ADJUDGED, and ORDERED that the appeal be dismissed.
            The Court orders that costs be taxed against appellant.

            The Court orders that this decision be certified below for
            observance.

            Judgment rendered December 18, 2014.

            Per curiam opinion delivered by panel consisting of Justices
            Keyes, Higley, and Brown.



       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




February 27, 2015
Date                                          CHRISTOPHER A. PRINE
                                              CLERK OF THE COURT